DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US Pub. No. 2018/0192942 A1).
Claim 1. Clark discloses a system, comprising: 
at least one data processor ([0053]; i.e., microprocessor); and 
at least one memory (230) storing instructions which, when executed by the at least one data processor, result in operations comprising: 
determining, based at least on one or more dose events at a pump (i.e., drug delivery pump) configured to deliver a medication to a patient, a dose pattern for delivering the medication to the patient ([0066], [0076]); 
receiving, from a patient monitor (210), one or more vital signs associated with the patient ([0055]); 
determining, based at least on the dose pattern at the pump and the one or more vital signs of the patient, a presence of one or more anomalies ([0068]); and 
sending, to a mobile device, an electronic alert in response to determining the presence of the one or more anomalies ([0076]).
Claim 2. Clark discloses the system of claim 1, wherein the one or more dose events include an attempt by the patient to trigger a delivery of a dose of the medication, the delivery of the dose of the medication, and/or a denial of the delivery of the dose of the medication ([0052]; i.e., therapy history; [0082]-[0083] for historical activity signals).
Claim 3. Clark discloses the system of claim 1, wherein the one or more vital signs include a respiratory rate, an oxygen saturation, a heart rate, a pain level, and/or a motor movement ([0061]).
Claim 4. Clark discloses the system of claim 1, further comprising: adjusting, based at least on the dose pattern at the pump and/or the one or more vital signs of the patient, the dose pattern at the pump ([0071]).
Claim 5. Clark discloses the system of claim 4, wherein the dose pattern is adjusted by at least modifying a quantity and/or a frequency of one or more doses of the medication delivered to and/or denied from the patient ([0066], [0076]; i.e., adjusting the medication dosage and timing).
Claim 6. Clark discloses the system of claim 4, wherein the dose pattern is adjusted by at least modifying a duration of an active period, an inactive period, and/or a lockout period at the pump ([0076]; i.e., timing for taking the dose).
Claim 7. Clark discloses the system of claim 4, wherein the dose pattern is adjusted by at least modifying a maintenance dose at the pump ([0072], [0074]; i.e., the continuous therapy).
Claim 8. Clark discloses the system of claim 1, wherein the one or more anomalies include a volume of the medication delivered to the patient being greater than a maximum threshold value or less than a minimum threshold value ([0077]).
Claim 9. Clark discloses the system of claim 1, wherein the one or more anomalies include the one or more vital signs of the patient being greater than a maximum threshold value or less than a minimum threshold value ([0090]).
Claim 10. Clark discloses the system of claim 1, wherein the patient monitor includes one or more sensors configured to measure the one or more vital signs of the patient, wherein the one or more sensors include at least one motion sensor, and wherein the presence of the one or more anomalies is determined based on motion data measured by the at least one motion sensor ([0055).
Claim 11. Clark discloses the computer-implemented method, comprising: 
determining, based at least on one or more dose events at a pump configured to deliver a medication to a patient, a dose pattern for delivering the medication to the patient ([0076]); 
receiving, from a patient monitor (210), one or more vital signs associated with the patient ([0061]); 
determining, based at least on the dose pattern at the pump and the one or more vital signs of the patient, a presence of one or more anomalies ([0068]); and 
sending, to a mobile device, an electronic alert in response to determining the presence of the one or more anomalies ([0076]).
Claim 12. Clark discloses the method of claim 11, wherein the one or more dose events include an attempt by the patient to trigger a delivery of a dose of the medication, the delivery of the dose of the medication, and/or a denial of the delivery of the dose of the medication ([0052]; i.e., therapy history; [0082]-[0083] for historical activity signals).
Claim 13. Clark discloses the method of claim 11, wherein the one or more vitals include a respiratory rate, an oxygen saturation, a heart rate, a pain level, and/or a motor movement ([0061]).
Claim 14. Clark discloses the method of claim 11, further comprising: adjusting, based at least on the dose pattern at the pump and/or the one or more vital signs of the patient, the dose pattern at the pump ([0071]). 
Claim 15. Clark discloses the method of claim 14, wherein the dose pattern is adjusted by at least modifying a quantity and/or frequency of one or more doses of medication delivered to the patient ([0066], [0076]; i.e., adjusting the medication dosage and timing).
Claim 16. Clark discloses the method of claim 14, wherein the dose pattern is adjusted by at least modifying a duration of an active period, an inactive period, and/or a lockout period at the pump  ([0076]; i.e., timing for taking the dose).
Claim 17. Clark discloses the method of claim 14, wherein the dose pattern is adjusted by at least modifying a maintenance dose at the pump ([0072], [0074]; i.e., the continuous therapy).
Claim 18. Clark discloses the method of claim 11, wherein the one or more anomalies include a volume of the medication delivered to the patient being greater than a maximum threshold value or less than a minimum threshold value ([0077]).
Claim 19. Clark discloses the method of claim 11, wherein the one or more anomalies include the one or more vital signs of the patient being greater than a maximum threshold value or less than a minimum threshold value ([0090]).
Claim 20. Clark discloses a non-transitory computer-readable storage medium including program code, which when executed by at least one data processor, cause operations comprising: 
determining, based at least on one or more dose events at a pump (i.e., pump) configured to deliver a medication to a patient, a dose pattern for delivering the medication to the patient ([0066], [0076]); 
receiving, from a patient monitor (210), one or more vital signs associated with the patient ([0061]); 
determining, based at least on the dose pattern at the pump and the one or more vital signs of the patient, a presence of one or more anomalies ([0068]); and 
sending, to a mobile device, an electronic alert in response to determining the presence of the one or more anomalies ([0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783